Citation Nr: 1325438	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  08-20 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) in excess of 20 percent for impairment of the right clavicle, dominant.

2.  Entitlement to an initial disability rating (evaluation) in excess of 10 percent for degenerative joint disease of the right shoulder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In September 2011, the Board remanded the issue of entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the right shoulder for further evidentiary development.  After completion of the ordered development, the RO found that the Veteran's right shoulder disability was more correctly evaluated with two separate disability ratings (i.e., a 20 percent rating for impairment of the right clavicle and a 10 percent rating for degenerative joint disease of the right shoulder).  See January 2012 rating decision and Supplemental Statement of the Case.  In consideration thereof, the Board has recharacterized the initial rating appeal as reflected on the first page of this decision.    

In December 2008, the Veteran presented testimony relevant to the appeal at a Travel Board hearing before the undersigned Veterans Law Judge in Albuquerque, New Mexico.  A transcript of the hearing is associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

After review of the record, the Board finds that additional evidentiary development is needed before evaluating the merits of the Veteran's appeal.  In a May 2012 written statement, the Veteran wrote that he had received additional medical treatment for the right shoulder at the VA medical center in Albuquerque, New Mexico and that he was "to have further treatment (surgery) to help aleveate (sic) the [right shoulder] pain."  The Veteran also submitted a portion of an April 2012 radiological report from the VA Alamogordo Contract Community Based Outpatient Clinic (CCBOC) pertaining to the right shoulder.  The most recent VA treatment records obtained are dated in November 2011.    

The Veteran's May 2012 statement indicates that there may have been a material change in the severity of his right shoulder disability since the most recent VA medical examination performed in October 2011.  In consideration of the foregoing, the Board finds that a remand to secure recent treatment records and to afford the Veteran a contemporaneous medical examination to assess the current nature and extent of symptomatology associated with the service-connected right shoulder disability is warranted in this case.  38 U.S.C.A. § 5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Also, at the October 2011 VA medical examination performed pursuant to the Board's September 2011 Remand order, the Veteran reported that he had to resign from detention work in 2007 because of loss of strength in the right shoulder.  In consideration thereof, the Board finds that a TDIU is reasonably raised by the record, and is part of the initial rating appeal before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, a remand for issuance of proper notice and development is warranted.        

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records pertaining to the Veteran's right shoulder disability dated from November 2011 to the present at the New Mexico VA Health Care System in Albuquerque, New Mexico and the Alamogordo CCBOC in Alamogordo, New Mexico.  Once obtained, the treatment records should be associated with the record.  

Any and all negative responses should be properly documented in the record, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  Provide the Veteran with proper notice explaining how to substantiate a claim for entitlement to a TDIU, to include which information and evidence that he is to provide, and which information and evidence that VA will attempt to obtain on his behalf.

3.  After actions (1) and (2) have been completed, schedule the Veteran for appropriate VA medical examination to assess the current nature and severity of the right shoulder disability. 

All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner must confirm that the record was reviewed in the examination report. 

An interview of the Veteran regarding his relevant medical history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  


a.  The examiner should identify the current symptoms t attributable to his service-connected right shoulder disability. 

b.  The extent of any incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

c.  Based on review of the appropriate records, the examiner should render an opinion as to whether it is at least as likely as not (i.e., to a 50 percent degree of probability or greater) that the Veteran is unable to secure or maintain gainful employment solely due to the service-connected right shoulder disability.  The examiner should explain the answer.  

4.  Thereafter, the remanded issues should be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and the representative should be provided with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and the representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


